United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Jason L. DeFrancesco
Hill Wallack LLP
21 Roszel Rd.
Princeton, NJ 08540

In re Application of	 :
     ATTILI, Venkata Satya et al.                 	 :	SUA SPONTE	
Appl. No. 16/954490	 :                EXERCISE OF
Filed: 06/16/2020	 :          SUPERVISORY REVIEW
	 : 
		 	 :	
For: A TOOL AND SYSTEM FOR GENERATION AND USE OF PERSONALIZED, INTERACTIVE LABORATORY REPORTS USING REAL-TIME REPORT


A sua sponte review of the above-noted application filed has been conducted. As a result, it has been determined that certain errors on the part of the Office have occurred. In particular, it has been determined that the Notice of Non-Responsive Amendment  dated 12/06/ 2021 which included an election by original presentation which withdrew from consideration all pending claims was improper. The purpose of this communication is to correct this error and clarify the record.

A supervisory sua sponte review has been conducted and determined that the election by original presentation was improper. Therefore, the Notice of Non-Responsive Amendment mailed 12/06/2021 was in made in error. The examiner contacted applicant to inform applicant that the Notice of Non-Responsive Amendment is being withdrawn. An interview summary will be placed in the record and a new Office action will be mailed out.

Accordingly, the Notice of Non-Responsive Amendment mailed on 12/06/2021 is hereby VACATED.


Any inquiry regarding this Decision can be directed to Fonya Long, Art Unit 3626 at (571) 270-5096.

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

/DEBORAH J REYNOLDS/  Director, Art Unit 3600                                                                                                                                                                                                      _______________
Deborah Reynolds, Director

(571) 272-0734